Title: Abigail Adams to John Adams, 23 December 1792
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy decbr 23. 1792
I congratulate my Country upon the uninimnity exhibited in the Nine states whose votes are made known, and I congratulate my Friend upon the same occasion as it is much more pleasing to serve a people whose willing and general suffrage accompanies their Choice, than when spairingly given. I think it a proof not only of the wisdom and integrity of the people but of their Satisfaction & content with the administration of the Government and their Resolution to support it. the Newspaper warfare seems only to have Strengthend the Friends of Government, and enlightned its opposers. I cannot however flatter myself that the 5 remaining states will be so well agreed in their vote, yet I think we may presume upon half their Number.
I was happy to learn by your last of your safe arrival at Philadelphia and upon several accounts that you was at mr otis’s you will feel yourself more at Home, and find some domestick Society in mrs otis & the pratling Harriot. I have not yet had resolution sufficient to leave my Home. I wishd the Bustle of Election over before I went to Boston, and the weather has been so winter like that I have been fearfull of quitting my own fireside your Mother was well this day she has been out with me to meeting all day, and bears the cold well. no one appears more anxious or interested in the choice of V P than she does— she sends for the Newspapers and reads them very Regularly. I see by yesterdays paper that our Son is one of a committe to present an address to the Govenour for to request his aid in procuring a repeal of the AntiTheatrical Law which a large Majority of the inhabitants have voted at their late meeting to Petition the Legislature to repeal, and to co operate with the Representitives in such measures as may be judged expedient to give effect to the Petition. a writer in the Centinal handles his Excellency without fear. he tells him in plain words that it was both unnecessary and irregular in the chief Magistrate to complain to the Legislature that the Law was voilated. they had nothing to do with it, their functions consisting in enacting not in executing Laws. Charge him with acting from Passion & encourageing a Mob to commit outrages— the poor Man has certainly burnt his fingers and will have the Gout most bitterly as soon as the General Court convene, he has other subjects of mortification at this time I trust.

I should be glad to hear from you once a week at least. do you sleep warm?
Thomas does not write to me. he contents himself with hearing from me by you— you will let Brisler know his Family are well. Faxon wants money to Buy stock, he wants three Cows and 4 young cattle he says—
He and the two Nightingales have valued savils meddow, at 12 pounds pr Acre. I askd Faxon what rule he went by, mentiond this meddow of Bass’s that you gave seven pounds for, but he is wild; that would fetch 20 he says, and this of savils, is as well worth 12 as Frenchss was six. I have askd your Brother he thinks it too high, but I suppose your son will write you about it. I have advised him to allow 9 pounds ten shillings as you Love Land better than money, or to take the meddow for the debt.
Grain rises daily so does every article of produce Mutton excepted. are things as much higher at Philadelphia as they are here? I mean have they risen in the same proportion? I hope they will stop or the Banks fail. one thing I am pretty certain of, that Farmers should have produce to sell instead of purchaseing every article Regards to all inquireing Friends from your ever affectionate
A Adams
